DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al US 20210218604 (62/959,666) in view of Dai et al US 9,838,072.
As to claim 1, Wu teaches a receiver circuit (see fig. 2, 204), comprising: an analog-to-digital converter (ADC) comprising an output (see fig. 2, 234; an analog to digital converter ( ADC), paragraph 0028); a notch filter including: a signal input coupled to the output of the ADC (see fig. 2, 238; the equalizer 237 is configured to generate notch filters to mitigate narrow band EMI, paragraph 0028); and an interference frequency input (see paragraph 0028; The equalizer 237 equalizes the signal to reverse channel effects and remove interference from the signal, and to detect transmitted symbols in the signal; a slicer including: an input coupled to the signal input of the notch filter; and an output (see fig. 2, 240, paragraph 0028). Wu fails to teach a slicer error circuit including: a first input coupled to the input of the slicer; a second input coupled to the output of the slicer; and an error output; an interference detection circuit including: an input coupled to the error output of the slicer error circuit; and an interference frequency output coupled to the interference frequency input of the notch filter. Dai teaches a slicer error circuit including (see fig. 3, 156; slicer, col. 9, lines 4-25; claim 1; a slicer to slice the filtered signal); an interference detection circuit including: an input coupled to the error output of the slicer error circuit (see fig. 3, 160; SNR estimator, col. 9, lines 4-25; claim 1, a signal-to-noise ratio estimator to estimate a signal-to-noise ratio based on an output of the slicer); and an interference frequency output coupled to the interference frequency input of the notch filter (see fig. 3, 154; filter, col. 9, lines 4-25; claim 1; the notch filter to cancel electromagnetic interference from the input signal and to output a filtered signal; a controller to control a rate of adapting the equalizer by controlling a rate of change of tap values of the notch filter based on the signal-to-noise ratio, make a frequency response of the equalizer independent of the electromagnetic interference by controlling the tap values of the notch filter).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to provide the teaching of Dai into the system of Wu in order to provide a method for mitigating interference in communication systems.
As to claim 8, Wu teaches a receiver circuit (see fig. 2, 204), comprising: an analog-to-digital converter (ADC) (see fig. 2, 234; an analog to digital converter ( ADC), paragraph 0028); a processing channel configured to process data samples provided by the ADC, (see fig. 2, 224, 238, 240, paragraph 0028) and including a notch filter (see fig. 2, 238; the equalizer 237 is configured to generate notch filters to mitigate narrow band EMI, paragraph 0028); a slicer configured to slice input of the notch filter and an interference detection path configured to detect interference in the data samples (see fig. 2, 240, paragraph 0028). Wu fails to teach 4300-0885-USv523TI-92429a slicer error circuit configured to compute an error of the slicer; and an interference detection circuit configured to: detect an interference signal in the error of the slicer; and set the notch filter to attenuate the interference signal. Dai teaches a slicer error circuit configured to compute an error of the slicer (see fig. 3, 156; slicer, col. 9, lines 4-25; claim 1; a slicer to slice the filtered signal); and an interference detection circuit configured to: detect an interference signal in the error of the slicer (see fig. 3, 160; SNR estimator, col. 9, lines 4-25; claim 1, a signal-to-noise ratio estimator to estimate a signal-to-noise ratio based on an output of the slicer); and set the notch filter to attenuate the interference signal (see fig. 3, 154; filter, col. 9, lines 4-25; claim 1; the equalizer including a notch filter to cancel electromagnetic interference from the input signal and to output a filtered signal; a controller to control a rate of adapting the equalizer by controlling a rate of change of tap values of the notch filter based on the signal-to-noise ratio, make a frequency response of the equalizer independent of the electromagnetic interference by controlling the tap values of the notch filter). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to provide the teaching of Dai into the system of Wu in order to provide a method for mitigating interference in communication systems.

Allowable Subject Matter
2.	Claims 2-7, 9-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claim 2, the applied reference fails to teach further comprising: a delay circuit including: an input coupled to the input of the notch filter; and an output coupled to the input of the slicer.

As to claim 4, the applied reference fails to teach wherein: the notch filter is a first notch filter; the slicer is a first slicer; and the receiver circuit comprises: a second notch filter including: a signal input coupled to the output of the ADC; an interference frequency input coupled to the interference frequency output of the interference detection circuit; and a second slicer including: an input coupled to the signal input of the second notch filter; and an output.
As to claim 9, the applied reference fails to teach wherein the interference detection path comprises: a delay circuit configured to: delay input of the notch filter by a delay time of the notch filter; and provide delayed input of the notch filter to the slicer.
As to claim 10, the applied reference fails to teach wherein the interference detection circuit is configured to apply a fast Fourier transform (FFT) to the error of the slicer to identify the interference signal.
As to claim 11, the applied reference fails to teach: the interference detection circuit is configured to: disable the notch filter based on the interference signal not being detected; and enable the notch filter based on the interference signal being detected; and the notch filter is configured to provide a same delay therethrough whether enabled or disabled.
As to claim 12, the applied reference fails to teach wherein: the processing channel is a first processing channel; the notch filter is a first notch filter; the data samples are first data samples; and the receiver circuit includes: a second processing channel configured to process second data samples provided by the ADC, and including a second notch filter; and the interference detection circuit is configured to set the second notch filter to attenuate the interference signal.
3.	Claims 16-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
As to independent claim 16, Wu et al Us 20210118604 teaches interference mitigation in high speed Ethernet communication network; Dai et al US 9,838,072 teaches system and method to mitigate electro-magnetic interference in single twisted pair based communication system. However, the teaching of the prior art either combined or alone fails to teach a second processing channel configured to process second data samples received from the ADC, and including a second notch filter configured to filter the second data samples; a second slicer configured to slice input of the second notch filter; a second slicer error circuit configured to compute an error of the second slicer; a multiplexer configured to select the error of the first slicer or the error of the second slicer as an interference source signal; and an interference detection circuit configured to: detect an interference signal in the interference source signal; and set the first notch filter and the second notch filter to attenuate the interference signal.
Dependent claims 17-20 are allowable for the same reason.
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAN LE whose telephone number is (571)272-7892.  The examiner can normally be reached on 9:00AM-5:00PM (Monday-Friday).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NHAN T LE/Primary Examiner, Art Unit 2649